Case: 13-10711    Date Filed: 01/27/2014   Page: 1 of 2




                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10711
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:09-cr-00486-SCB-EAJ-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

WALDIR FORBES-SUAREZ,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 27, 2014)


Before HULL, MARCUS, and EDMONDSON, Circuit Judges.


PER CURIAM:

      Waldir Forbes-Suarez appeals his conviction for conspiracy to distribute

cocaine while aboard a vessel subject to the jurisdiction of the United States. He
               Case: 13-10711      Date Filed: 01/27/2014   Page: 2 of 2


contends that the district court plainly erred by failing to dismiss his indictment

because the Maritime Drug Law Enforcement Act (“MDLEA”) is unconstitutional

as applied to his conduct. He points to United States v. Bellaizac-Hurtado, 700

F.3d 1245 (11th Cir. 2012); then, he argues that the phrase “through international

waters” set forth in his plea agreement does not mean (and thus does not admit)

that his boats actually left territorial waters.

       Forbes-Suarez waived the right to raise his present challenge to his

conviction by entering an unconditional guilty plea. See United States v. Ternus,

598 F.3d 1251, 1254 (11th Cir. 2010); United States v. Yunis, 723 F.2d 795, 796

(11th Cir. 1984). In addition, no decision of this Court or the Supreme Court

supports Forbes-Suarez’s contention that his admitting the vessels in his

conspiracy used “international waters” fails to include inherently a concession that

the vessels went outside of “territorial waters.” In a case like this one,

“international waters” has a customary meaning and is not ambiguous. For

MDLEA proceedings, territorial waters ≠ international waters, at least in the

absence of binding precedent saying something else. Therefore, the district court

did not commit plain error by failing to dismiss his indictment sua sponte.

       AFFIRMED.




                                             2